 


110 HR 1446 IH: To amend the Small Business Act to allow an increased deferment period for loans under the 7(b) loan program.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1446 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Jindal introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to allow an increased deferment period for loans under the 7(b) loan program. 
 
 
1.Increased deferment periodSection 7 of the Small Business Act (15 U.S.C. 636) is amended by inserting after subsection (d) the following: 
 
(e)Increased deferment authorized 
(1)In generalIn making loans under section 7(b), the Administrator may provide, to the person receiving the loan, an option to defer repayment on the loan. 
(2)PeriodA deferment under paragraph (1) may not exceed 4 years. 
(3)Retroactive application to Hurricane Katrina and Hurricane Rita victimsThis subsection applies retroactively to any loan under section 7(b) that was made— 
(A)in response to Hurricane Katrina or Hurricane Rita of 2005; and
(B)for a small business located in a county or parish designated by the Administrator as a disaster area by reason of such Hurricane Katrina or Hurricane Rita, as applicable. . 
 
